Case 21-54672-wlh       Doc 14     Filed 08/17/21 Entered 08/17/21 09:43:22            Desc Main
                                   Document      Page 1 of 3




   IT IS ORDERED as set forth below:



   Date: August 17, 2021

                                              _____________________________________
                                                         Wendy L. Hagenau
                                                    U.S. Bankruptcy Court Judge

_______________________________________________________________




                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION


IN RE:                                           :            CASE NO. 21-54672-WLH
                                                 :
CMBT CONTRACTORS, INC.,                          :            CHAPTER 7
                                                 :
         Debtor.                                 :
                                                 :

 ORDER AUTHORIZING EMPLOYMENT OF HAYS FINANCIAL CONSULTING, LLC
        AS ACCOUNTANTS FOR TRUSTEE, SUBJECT TO OBJECTION


         On August 16, 2021, Michael J. Bargar, in his in his capacity as Chapter 7 Trustee

(the “Trustee”), filed an application for appointment of Hays Financial Consulting, LLC

(“HFC” or “Applicant”) as accountants for Trustee [Doc. No. 12] (the “Application”). The

Application and accompanying verified statement demonstrate that HFC is a firm of

professionals qualified to serve as Trustee’s accountants in this case, that HFC is disinterested

and represents no interest adverse to Debtor, the estate, or any other parties in interest. As this

case     justifies   employment     of    a    professional    for   the    purposes     specified,


16959768v1
Case 21-54672-wlh        Doc 14       Filed 08/17/21 Entered 08/17/21 09:43:22        Desc Main
                                      Document      Page 2 of 3



it is hereby

        ORDERED that under 11 U.S.C. § 327 and Bankruptcy Rule 2014, the Application is

GRANTED: Trustee is authorized to employ HFC as Trustee’s accountant during this Chapter 7

case. It is further

        ORDERED that compensation shall be paid to HFC upon notice, hearing, and approval

of the Court pursuant to 11 U.S.C. §§ 330, 331 and Bankruptcy Rule 2016 of an appropriately

detailed application. It is further

        ORDERED that this Order is entered subject to written objection of the U.S. Trustee or

any other party in interest within twenty-one (21) days from the date of entry of this Order. Any

objection to this Order shall be served on the United States Trustee, Trustee, and proposed

accountants for Trustee. If an objection is timely filed, then Trustee shall schedule a hearing on

the Application and such objection pursuant to the Court’s open Calendar Procedures, and shall

provide notice of such hearing to the United States Trustee, HFC, and the objecting party.

                                      [END OF DOCUMENT]


Order prepared and presented by:

ARNALL GOLDEN GREGORY LLP
Attorneys for Trustee

By: /s/ Michael J. Bargar
    Michael J. Bargar
    Georgia Bar No. 645709
    michael.bargar@agg.com
171 17th Street, N.W., Suite 2100
Atlanta, Georgia 30363-1031
Phone: 404.873.8500 / Fax: 404.873.8501




16959768v1
Case 21-54672-wlh        Doc 14    Filed 08/17/21 Entered 08/17/21 09:43:22   Desc Main
                                   Document      Page 3 of 3



Identification of entities to be served:

Office of the United States Trustee
362 Richard B. Russell Building
75 Ted Turner Drive, SW
Atlanta, GA 30303

Curtis W. Hope
CMBT Contractors Inc.
110 Landon Way
Covington, GA 30016-3406

Kenneth Mitchell
Giddens, Mitchell & Associates, P.C.
Suite 555
3951 Snapfinger Parkway
Decatur, GA 30035

S. Gregory Hays
Hays Financial Consulting, LLC
2964 Peachtree Road, NW
Suite 555
Atlanta, Georgia 30305-2153

Michael J. Bargar
Arnall Golden Gregory LLP
171 17th Street, N.W.
Suite 2100
Atlanta, GA 30363-1031




16959768v1
